FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ZEDDRICK F. WHITE,                              No. 07-55528
              Plaintiff-Appellant,
               v.                                 D.C. No.
                                               CV-06-06710-CAS
MAYFLOWER TRANSIT, L.L.C.,
                                                  OPINION
             Defendant-Appellee.
                                          
        Appeal from the United States District Court
            for the Central District of California
        Christina A. Snyder, District Judge, Presiding

                 Submitted February 26, 2008*

                    Filed September 12, 2008

         Before: Jerome Farris, Robert R. Beezer, and
            Cynthia Holcomb Hall, Circuit Judges.

                    Opinion by Judge Beezer




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                               12727
12730           WHITE v. MAYFLOWER TRANSIT


                        COUNSEL

Zeddrick F. White, pro se appellant.

Gregg S. Garfinkel and Brent M. Finch, Stone, Rosenblatt &
Cha, Woodland Hills, California, for the appellee.


                         OPINION

BEEZER, Circuit Judge:

   Zeddrick White (“White”) appeals pro se the district
court’s order granting Mayflower Transit, L.L.C.’s
(“Mayflower”) motion to dismiss his second amended com-
plaint. We affirm.

                             I

 This case arises out of an agreement between White and
Mayflower, in which Mayflower agreed to ship White’s per-
                 WHITE v. MAYFLOWER TRANSIT                12731
sonal effects from New York to Los Angeles. White was dis-
satisfied with Mayflower’s delivery, claiming that several of
his items were missing or damaged. The parties agreed to
binding arbitration of the claims for loss and damage to
White’s goods. The arbitrator ruled in favor of Mayflower,
but White believed that the arbitrator had been biased against
him. White filed a complaint against Mayflower in state court,
alleging “contractual fraud (forgery), insurance coverage,
general negligence, property damage and intentional infliction
of emotional distress.”

   Mayflower removed the case to federal court, arguing that
White’s claims were exclusively governed by the Carmack
Amendment to the Interstate Commerce Act, 49 U.S.C.
§ 14706. White moved to remand. The district court denied
White’s motion, holding that Mayflower had properly
removed the case under 28 U.S.C. § 1445(b).

   Mayflower then moved to confirm the arbitration award.
The court granted the motion, holding that White had failed
to present evidence of actual bias on the part of the arbitrator.
The court later directed White to file a second amended com-
plaint setting forth any claims not precluded by the arbitration
award.

   White filed a second amended complaint containing the
same allegations as his first complaint. Mayflower moved to
dismiss White’s second amendment complaint. The court
granted the motion, holding that all of White’s claims fell
within the scope of a final and binding arbitration award. The
court also construed White’s complaint as containing two pos-
sible causes of action for fraud/forgery and improper billing/
overcharging. The court held that the Carmack Amendment
preempted these claims and dismissed White’s complaint with
prejudice.

                               II

   White argues that the district court lacked removal jurisdic-
tion over this case. We disagree.
12732            WHITE v. MAYFLOWER TRANSIT
   [1] The Carmack Amendment is a federal statute that pro-
vides the exclusive cause of action for interstate shipping con-
tract claims, and it completely preempts state law claims
alleging delay, loss, failure to deliver and damage to property.
Hall v. N. Am. Van Lines, Inc., 476 F.3d 683, 687-88 (9th Cir.
2007). If a plaintiff brings a contract action against an inter-
state carrier for any of these reasons, and the amount in con-
troversy exceeds $10,000, then the defendant may properly
remove the case to federal court. Id. at 688-89. White sued
Mayflower for property damage and admitted that the amount
in controversy exceeds $10,000. The district court properly
exercised removal jurisdiction over this case.

                              III

   White argues that his claims for property damage do not
fall within the scope of a final and binding arbitration award.
White also argues that his remaining claims are neither barred
nor preempted by the Carmack Amendment. We disagree.

                               A

   [2] We review de novo a district court’s order confirming
an arbitration award. Schoenduve Corp. v. Lucent Tech., Inc.,
442 F.3d 727, 730-31 (9th Cir. 2006). We will affirm unless
the award can be vacated, modified or corrected as prescribed
by the Federal Arbitration Act (“FAA”). Id. The FAA allows
a district court to vacate an arbitration award if there is evi-
dence of partiality. 9 U.S.C. § 10(a)(2). The burden is on the
moving party to show an arbitrator’s partiality by presenting
evidence of either nondisclosure or bias. Woods v. Saturn Dis-
trib. Corp., 78 F.3d 424, 427 (9th Cir. 1996).

   [3] In opposing Mayflower’s motion to confirm the arbitra-
tion award, White summarily stated that “there was clearly
some prejudice and bias” on the part of the arbitrator. White
submitted no evidence specifically supporting this statement
and he raised no additional reasons for why the district court
                 WHITE v. MAYFLOWER TRANSIT               12733
should refrain from confirming the arbitration award. The dis-
trict court properly confirmed the arbitration award, which is
a final and binding ruling that precludes White from relitigat-
ing his claims for “contractual fraud,” “insurance coverage”
and “property damage.” See 9 U.S.C. § 9.

                               B

  [4] The Carmack Amendment constitutes a complete
defense to common law claims against interstate carriers for
negligence, fraud and conversion, even though these claims
may not be completely preempted. Hall, 476 F.3d at 689. The
Carmack Amendment bars White’s claims for “general negli-
gence,” as well as his possible claims for fraud/forgery and
improper billing/overcharging.

                               C

   White’s only remaining claim is for intentional infliction of
emotional distress. We have never addressed whether and
under what circumstances the Carmack Amendment preempts
a claim for intentional infliction of emotional distress. See
Hunter v. United Van Lines, 746 F.2d 635, 643-44 (9th Cir.
1984) (declining to decide the issue). The United States
Supreme Court makes clear that in enacting the Carmack
Amendment, “Congress superseded diverse state laws with a
nationally uniform policy governing interstate carriers’ liabil-
ity for property loss.” N.Y., New Haven & Hartford Ry. Co.
v. Nothnagle, 346 U.S. 128, 131 (1953). “Almost every detail
of [interstate common carrier liability] is covered so com-
pletely that there can be no rational doubt but that Congress
intended to take possession of the subject, and supersede all
state regulation with reference to it.” Adams Express Co. v.
Croninger, 226 U.S. 491, 505-06 (1913).

   [5] Given this guidance, four circuits have discussed the
issue whether and under what circumstances the Carmack
Amendment preempts a claim for intentional infliction of
12734             WHITE v. MAYFLOWER TRANSIT
emotional distress. Two circuits have articulated rules that
focus on conduct. The Eleventh Circuit holds that “only
claims based on conduct separate and distinct from the deliv-
ery, loss of, or damage to goods escape preemption.” Smith v.
United Parcel Serv., 296 F.3d 1244, 1248-49 (11th Cir. 2002)
(emphasis added). Applying this rule, the Eleventh Circuit
held that the Carmack Amendment preempted a plaintiff’s
claim for intentional infliction of emotional distress because
the claim arose solely from the defendant’s transportation and
delivery services. Id. at 1249 (noting that if the defendant had
intentionally injured plaintiffs, the plaintiff’s claim would not
have been preempted). Similarly, the Fifth Circuit held that
the Carmack Amendment preempted a claim for intentional
infliction of emotional distress when the plaintiff alleged only
that a moving company failed to timely deliver its belongings.
Moffit v. Bekins Van Lines Co., 6 F.3d 305, 306 (5th Cir.
1993). To hold otherwise, the Fifth Circuit reasoned, would
have defeated Congress’ purpose of creating uniform legisla-
tion to govern interstate shipping contracts. Id. at 307.

   [6] In contrast, two circuits have articulated rules that focus
on harm. The First Circuit has stated, without deciding, that
“a claim for intentional infliction of emotional distress alleges
a harm . . . that is independent from the loss or damage to
goods and . . . would not be preempted.” Rini v. United Van
Lines, Inc., 104 F.3d 502, 506 (1st Cir. 1997) (emphasis
added). Relying on this dicta, the Seventh Circuit held that a
plaintiff’s claim for intentional infliction of emotional distress
was not preempted when the plaintiff alleged “liability on a
ground that [was] separate and distinct from the loss of, or the
damage to, the goods . . . .” Gordon v. United Van Lines, Inc.,
130 F.3d 282, 289 (7th Cir. 1997).

   [7] Although the Seventh Circuit adopted the First Circuit’s
language focusing on harm, the Seventh Circuit’s holding in
Gordon was actually motivated by the defendant’s conduct.
Id. at 283, 290. The Seventh Circuit was troubled by the fact
that the defendant lied to the plaintiff and engaged in a “four-
                 WHITE v. MAYFLOWER TRANSIT              12735
month course of deception pertaining to [their] nondelivery.”
Id. Indeed, a rule focusing on harm to the exclusion of con-
duct would contradict the Supreme Court’s statement that
“[t]he words of the statute ‘are comprehensive enough to
embrace all damages resulting from any failure to discharge
a carrier’s duty with respect to any part of the transportation
to the agreed destination.’ ” Se. Express Co. v. Pastime
Amusement Co., 299 U.S. 28, 29 (1936) (per curiam); see also
Ga., Fla. & Ala. Ry. Co. v. Blish Milling Co., 241 U.S. 190,
196 (1916).

   [8] We hold that the Carmack Amendment preempts a
claim for intentional infliction of emotional distress to the
extent that it arises from the same conduct as the claims for
delay, loss or damage to shipped property. In this case,
White’s claim for intentional infliction of emotional distress
is preempted because it is based solely on the same conduct
giving rise to his claims for property damage.

                              IV

   White’s claims for property damage fall within the scope of
a final and binding arbitration award. The Carmack Amend-
ment provides a complete defense to White’s claims for negli-
gence, fraud and improper billing, and it preempts White’s
claim for intentional infliction of emotional distress.

  AFFIRMED.